Action to recover total and permanent disability benefits provided by two policies of insurance issued by defendant in 1916 and 1919, respectively. Determination of Appellate Term affirming a judgment of the Municipal Court, Borough of Manhattan, Ninth District, dismissing complaint at the close of plaintiff’s case, unanimously affirmed, with costs and disbursements. (See Garms v. Travelers Insurance Co., 242 App. Div. 230; affd., 266 N. Y. 446.) Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.